DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/10/2022, is being considered by the examiner.
Allowable Subject Matter
Claims 1-16 are allowed. 

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: 
Claims 1-16 are allowed as the arguments presented by the applicant, on 02/09/2022, are found to be persuasive as the prior arts in record individually or in combination fails to teach each and every limitation of the claimed invention. 

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on 9 AM - 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANJOY ROY/
Examiner, Art Unit 2443


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443